State of Maryland v. Kevin Sewell, No. 20, September Term, 2018, Opinion by Adkins, J.

EVIDENCE – PRIVILEGES – CONFIDENTIAL MARITAL COMMUNICATIONS
– NARROW CONSTRUCTION: Typically, “privilege statutes are interpreted
narrowly,” Bryant v. State, 393 Md. 196, 202 (2006), because their effect is to exclude
otherwise relevant and reliable evidence. We have already determined that the
psychotherapist-patient privilege, id.; the attorney-client privilege, E.I. du Pont de
Nemours & Co. v. Forma–Pack, Inc., 351 Md. 396, 406 (1998); and the accountant-client
privilege, Sears, Roebuck & Co. v. Gussin, 350 Md. 552, 562 (1998), should be narrowly
construed. Consequently, we hold that the confidential marital communications privilege,
too, should be narrowly construed, except to the extent that communications between
spouses are presumed to be confidential.

EVIDENCE – PRIVILEGES – CONFIDENTIAL MARITAL COMMUNICATIONS
– CONFIDENTIALITY – TEXT MESSAGES: Text message communications sent to
cell phones can be made confidentially, just as they can fail to be made with a reasonable
expectation of confidentiality. There is no presumption that text messages, based on the
medium alone, are not confidential communications. Courts must evaluate this on a case-
by-case basis. We hold that text messages between spouses, like other marital
communications, are presumed to be confidential, unless the party advocating for their
admission can establish they were not.

EVIDENCE – PRIVILEGES – CONFIDENTIAL MARITAL COMMUNICATIONS
– REASONABLE EXPECTATION OF CONFIDENTIALITY – REPORTABLE
CHILD ABUSE UNDER FL § 5-705: Under Maryland Code (1987, 2012 Repl. Vol.),
§ 5-705 of the Family Law Article (“FL”), Marylanders are required to report child abuse,
“notwithstanding any other provision of law, including a law on privileged
communications.” To maintain confidential communication, the communicating spouse
must have a reasonable expectation that his or her statements will remain confidential.
Because individuals are under a legal duty to report child abuse, statements concerning
child abuse cannot be reasonably presumed confidential. Thus, we hold that it is
unreasonable for a spouse to assume that a communication made to the other spouse, which
he or she has a legal duty to report to third parties, is confidential.
Circuit Court for Worcester County
Case No.: 23-K-15-000516
Argued: October 4, 2018
                                                                                           IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND


                                                                                                        No. 20

                                                                                               September Term, 2018


                                                                                              STATE OF MARYLAND

                                                                                                          v.

                                                                                                  KEVIN SEWELL


                                                                                                 Barbera, C.J.
                                                                                                 Greene
                                                                                                 *Adkins
                                                                                                 McDonald
                                                                                                 Watts
                                                                                                 Hotten
                                                                                                 Getty,

                                                                                                        JJ.


                                                                                                Opinion by Adkins, J.
                                                                                                 Hotten, J., dissents.


                                                                                                 Filed: April 2, 2019
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   *Adkins, J., now retired, participated in the
                                                                                   hearing and conference of this case while an
                            2019-04-02 14:38-04:00
                                                                                   active member of this Court; after being recalled
                                                                                   pursuant to the Md. Constitution, Article IV,
Suzanne C. Johnson, Clerk
                                                                                   Section 3A, she also participated in the decision
                                                                                   and adoption of this opinion.
                      It is a fundamental rule of law that the public has a right
              to every persons’ evidence. There are a small number of
              constitutional, common-law and statutory exceptions to that
              general rule, but they have been neither “lightly created nor
              expansively construed, for they are in derogation of the search
              for truth.”

Ashford v. State, 147 Md. App. 1, 63 (2002) (Moylan, J.) (emphasis removed) (quoting In

re Cueto, 554 F.2d 14, 15 (2d Cir. 1977)). These exceptions are commonly known as

privileges. This case asks us to balance the search for truth against one of the strongest

privileges—confidential marital communications.

       We weigh the introduction of evidence that tends to implicate child abuse against

the protection of the confidential marital communications privilege. In so doing, we

resolve the two questions presented: (1) whether this Court should adopt a principle of

narrow construction with respect to the marital communications privilege, and (2) whether

the trial court properly exercised its discretion by allowing the State to introduce text

messages that Kevin Sewell sent to his wife’s cell phone. As to the first question, we agree

with the State that courts should narrowly construe privileges, including the marital

communications privilege. As to the second, we affirm the trial court’s decision to admit

the text messages, although we diverge from its rationale.

                                     BACKGROUND

                        Factual Overview and Procedural Posture

       Three-year-old Luke Hill lived with his mother, Victoria Harmon, and her fiancé,

Nick Miller, in Keller, Virginia. Luke was a happy, healthy little boy who enjoyed running

around, playing outside, and driving his toy Jeep.         In late April, Luke went to his
pediatrician for a wellness check, and the doctor told his mother that he was “perfectly

fine.” Approximately one week later, Luke’s mother and Nick left Luke in the care of

Amanda and Kevin Sewell (“Amanda” and “Kevin,” respectively), his aunt and uncle, so

that they could enjoy a night out. They arrived at Amanda and Kevin’s house in Pocomoke

City, Maryland around 3:00 p.m. and visited for a short time, during which Luke and his

cousin were running, playing, and wrestling. When Victoria and Nick departed for

Salisbury, Kevin was holding Luke.

       Kevin played with the boys until around 5:00 p.m. They all ate eggs and bacon for

dinner, and afterward, Amanda gave Luke a bath. She testified that during Luke’s bath,

she noticed, for the first time, that he had “[a] lot” of bruises, including bruising behind his

ears, down his neck, on his chest, arms, and legs. He also had black eyes and a knot on his

head. Amanda testified that she called Victoria and told her about the bruises behind his

ears and that Luke was not feeling well.

       Amanda woke up around 5:00 a.m. on Sunday morning, May 3, to get ready for her

shift at a nearby restaurant. Luke and his cousin woke shortly thereafter, and Amanda

made them breakfast. She departed for work around 6:45 a.m., leaving the children in

Kevin’s care.

       Beginning around 9:00 a.m., Amanda and Kevin sent a series of text messages to

each other.1

                [AMANDA 9:07:22 a.m.]: Everything ok?

       1
          Some messages have been edited for ease of reading or confidentiality.
Substitutions are indicated by brackets. All other text messages appear as they were upon
being entered into evidence.

                                               2
[KEVIN 9:14:15]: Ye boo

[KEVIN 9:14:28]: He doesn’t listen worth shit but were fine

[KEVIN 9:14:49]: I think tori told me he [breaks] out from
grass

[KEVIN 9:15:02]: I wonder if thats why his neck n chest are
broke out

[AMANDA 9:15:48]: His ear is bruised

[KEVIN 9:16:34]: Yeah, it sure [is]

[KEVIN 9:16:47]: [Maybe] him and [Son] were rough housing

[AMANDA 9:33:14]: He’s very [skittish]

[KEVIN 9:40:58]: Yeah, he is I’ve noticed

[KEVIN 9:41:00]: Why, tho

[KEVIN 9:47:55]: He threw up on our sheets

[KEVIN 9:48:24]: [Daughter] was sleeping n he started
[screaming] so I [made] him lay down

[KEVIN 9:48:32]: Then he threw up on our bed

[AMANDA 9:53:43]: Nice.

[AMANDA 9:54:23]: Strip the bed and put [what] u can in the
washer please

[KEVIN 10:02:27]: Ok

[AMANDA 10:12:49]: Thank u how are u

[KEVIN 10:13:07]: Good boo boo

[AMANDA 10:32:39]: U going with me to take him[ home]



                             3
[AMANDA 10:41:48]: ?

[AMANDA 11:20:32]: ?

[KEVIN 11:44:12]: I thought u were taking him tomorrow

[KEVIN 12:05:59 p.m.]: [What] time u getting off?

[AMANDA 12:32:19]: Today

[AMANDA 12:32:27]: 1:30

[KEVIN 12:35:39]: Ok

[KEVIN 12:35:53]: Thats fine because he’s acting like a
fucking asshole

[KEVIN 12:36:20]: He ignores u like hes retarded hes thrown
up twice n all he does is whine

[KEVIN 12:36:28]: This is the [last] time

[KEVIN 12:37:21]: The other thing I have been entertained by
is him running around saying butt fuck. He starts clapping n
looking for high fives

[AMANDA 12:51:54]: Wtf

[AMANDA 12:53:25]: U going to do the yard while I’m gone?

[AMANDA 12:59:49]: ?

[KEVIN 1:13:57]: Idk [maybe]

[KEVIN 1:14:10]: This has been a day from hell Hes [finally]
asleep on our room

[KEVIN 1:14:28]: Please get me a bottle this has been a day
from hell

[KEVIN 1:25:00]: Please

[AMANDA 1:31:43]: Ok


                              4
             [AMANDA 1:32:58]: I’ll be off round 2

             [KEVIN (unspecified time)]: Ok

             [KEVIN 2:18:14]: Is it too late for u to get me a shot too

             [KEVIN 2:18:23]: If so its fine I can run out

             [AMANDA 2:19:12]: I’ll give u the money I’m [still] at work

             [KEVIN 2:19:12]: Ok

             [KEVIN 2:19:16]: I [have] [money]

      Amanda testified that when she got home from work on the afternoon of May 3, she

went into her bedroom to change and saw Luke covered with a blanket, seemingly asleep.

She further stated that without waking Luke, she put a diaper on him, changed his shorts,

and Kevin put him in her car. While Amanda was driving Luke home, she and Kevin

exchanged the following text messages:

             [KEVIN 3:16:16]: Hey I love you be careful

             [KEVIN 3:16:45]: Dont tell them o bit him back lol Blame
             [Son]

             [KEVIN 3:17:01]: I didn’t even bite him hard but apparently
             he bruises easy

             [AMANDA 3:18:33]: I told her he had bruises so I’ll just say
             they were all ready there.

             [AMANDA 3:18:42]: I love u too

             [KEVIN (unspecified time)]: Im glad we have a day off
             together

             [KEVIN 3:19:42]: Well he bit the shit out of me



                                            5
             [KEVIN 3:19:51]: How else will he learn not to bitw

             [KEVIN 3:19:53]: Bite

             [AMANDA 3:20:22]: Right

             [AMANDA 3:20:33]: I only get on u cause I know u can do
             better

             [KEVIN 3:20:46]: [I’d] be more con[c]erned about all the
             bruises

      When Amanda arrived at her sister’s home, Victoria found Luke in a booster seat in

the backseat hunched over. He was unresponsive, had a large bump on his head, had a bite

mark on his arm, and was making a phlegmy sound while barely breathing. It was later

discovered that Luke also had several other bruises. Nick took Luke out of the car, and

Victoria called 911. Nick then went to get a neighbor who was an EMT.

      Initially, Luke was transported by ambulance to Shore Memorial Hospital in

Nassawadox, Virginia but, given the grave nature of his condition, he was promptly

transported by helicopter to King’s Daughters Hospital in Norfolk, Virginia. Luke was

taken into surgery immediately upon arrival. He never regained consciousness. Luke died

on Tuesday, May 5, 2015.

      Kevin Sewell was charged with (1) first-degree murder, (2) first-degree child abuse,

(3) second-degree murder, and (4) neglect of a minor. Amanda Sewell was also charged

in the death of Luke, but was granted immunity by the State and compelled to testify.

      Before trial, a hearing was held on defense counsel’s motion in limine to exclude

the text messages between Kevin and his wife while Luke was in his care. The basis for

the motion was the marital communications privilege. The trial court denied the motion.


                                            6
       During the trial, the State moved into evidence screenshots of the text messages

containing timestamps. Over defense counsel’s continuing objection, the screenshots of

the text messages were received in evidence as a State’s exhibit. The text messages were

also read into the record in a colloquy between Amanda and the State.

       At trial, Dr. Suzanne Starling, the medical director of the child abuse program at the

Children’s Hospital of the King’s Daughters, testified that she examined Luke when he

arrived at the hospital. She observed that “he was covered in bruises from head to toe.”

She noted that Luke had multiple injuries, which included a large bruise on his stomach;

bruises on both hips; bruises on his legs, arms, and underneath his armpit; several injuries

across his chest; and “a very large bruise from his forehead up into his hair.” On the left

side of his face, he had a small cut underneath his eye, bruising on the front of his cheek,

bruising across his jawbone, bruising inside his ear, bruising underneath his chin, and

several bruises around his neck. Starling testified that Luke had similar injuries to the right

side of his face. These injuries included “bruises all around his hairline, bruises all in front

of his ear, and his right ear [was] really significantly bruised inside, and even swollen

around the outside, and the bruises extend[ed] all the way down from his jawbone onto his

neck.” In addition, Luke “had a very large bite mark on his right shoulder,” a bite mark on

his left shoulder, and a bite mark on his left forearm. The doctor also testified that “the

skin from the base of [Luke’s] penis to the tip of his penis [had] been removed.” Starling

opined, with a reasonable degree of medical certainty, that “the bruises were inflicted,”

meaning “they didn’t occur by accident.” She determined that “a blow to the abdomen

caused [Luke] to have abdomen trauma,” and that he sustained abusive head trauma.


                                               7
       Starling concluded that the fatal injury did not occur until after breakfast on Sunday,

May 3. She explained that Luke “would not be expected to eat normally” due to the

severity of his head injury and abdominal trauma, and the “fact that he was able to sit up

and eat breakfast demonstrates that he had not received his fatal injury at that time.”

Starling testified that Luke was “clearly significantly injured at the time that he lost

consciousness later in the morning.”

       After Luke’s death, Dr. Wendy Gunther performed an autopsy. At trial, Gunther

testified that Luke sustained a minimum of 40 to 50 injuries, and that his brain was still in

the process of swelling when she performed the autopsy. Based on her observations,

Gunther concluded, to a reasonable degree of medical certainty, that Luke died from

“shaken/slam syndrome with many other injuries contributing.” She explained that when

“a child is shaken, or shaken and slammed, their brain is injured,” and when the brain

sustains an injury, it swells. Gunther concluded that someone punched or hit Luke on the

top of his head causing “direct blunt trauma to his head.” She also observed that many of

the injuries were “control injuries,” which occur “anyplace where a person’s hands would

naturally fall when grabbing a child to control it,” such as the arms, legs, stomach, and hip.

Like Starling, Gunther testified that Luke’s injuries were recently inflicted, as they did not

“look like they[ were] starting to heal.”

       Kevin Sewell was convicted of first-degree murder, first-degree child abuse, and

neglect of a minor child. Sewell timely appealed to the Court of Special Appeals. In a

reported decision, Sewell v. State, 236 Md. App. 96, 114 (2018), the intermediate appellate

court ruled that the text messages between Sewell and his wife were marital


                                              8
communications and, as such, it was incumbent upon the State to rebut that presumption

of confidentiality. Concluding that the State failed to do so, it held that the trial court

abused its discretion in admitting the text messages, and it remanded the case for a new

trial. Id. at 115–16. We granted the State’s petition for a writ of certiorari.

                                        DISCUSSION

                      Confidential Marital Communications Privilege

         Subject to limited exceptions, “[l]itigants and their spouses are competent and

compellable to give evidence.” See Md. Code (1973, 2013 Repl. Vol.), § 9-101(2) of the

Courts and Judicial Proceedings Article (“CJP”). There are two distinct marital privileges:

the first, protecting confidential marital communications, and the second, privileging

adverse spousal testimony. Here, the confidential marital communications privilege is at

issue.     In Maryland, this privilege is codified at CJP § 9-105, “Confidential

communications occurring during marriage.” This section provides that “[o]ne spouse is

not competent to disclose any confidential communication between the spouses occurring

during their marriage.” Id. The privilege is available in both civil and criminal trials and

may be invoked by either spouse.          See Joseph F. Murphy, Jr., Maryland Evidence

Handbook, § 903(B) at 445–46 (4th ed. 2010).

         The State contends that a “conflict” exists among the Court of Special Appeals’

decisions and that we should resolve it by holding that the marital communication privilege

must be narrowly construed. Regarding the confidential marital communications privilege,

the State asserts that, to the extent that it has been construed in the past, this Court has been

too “liberal” and untethered the privilege from its original purpose—to preserve and


                                               9
promote marital and family harmony. All testimonial privileges, the State contends, should

be disfavored and narrowly construed. Sewell, on the other hand, sees no conflict to

resolve. Instead, Sewell characterizes all past case law as broadly interpreting the marital

communications privilege and recognizing few, if any, exceptions.

       Typically, “privilege statutes are interpreted narrowly.” Bryant v. State, 393 Md.

196, 202 (2006) (citations omitted). See also Murphy, Maryland Evidence Handbook,

§ 900 at 422 (“It is obvious that evidence excluded on grounds of privilege increases the

danger of an incorrect verdict. The privilege laws are therefore given a narrow, strict

construction.”); 6 Lynn McLain, Maryland Evidence: State and Federal, § 501:1 at 6

(3d ed. 2013) (“[P]rivileges are strictly construed, because they exclude relevant, reliable

evidence.”); 1 Kenneth S. Brown, McCormick on Evidence, § 74 at 474 (7th ed. 2013)

(“Since privileges operate to deny litigants access to every person’s evidence, the courts

have generally construed them no more broadly than necessary to accomplish their basic

purposes.”). We have stated as much in cases involving the psychotherapist-patient

privilege, Bryant, 393 Md. at 202; the attorney-client privilege, E.I. du Pont de Nemours

& Co. v. Forma–Pack, Inc., 351 Md. 396, 406 (1998); and the accountant-client privilege,

Sears, Roebuck & Co. v. Gussin, 350 Md. 552, 562 (1998).

       We have not explicitly announced a narrow interpretation of CJP § 9-105, but we

have interpreted the statute and discerned that the General Assembly intended certain

limitations on what communications qualified for the marital privilege:

              The policy reasons underlying the privilege for confidential
              communications between husband and wife are (1) that the
              communications originate in confidence, (2) the confidence is


                                            10
              essential to the relation, (3) the relation is a proper object of
              encouragement by the law, and (4) the injury that would inure
              to it by the disclosure is probably greater than the benefit that
              would result in the judicial investigation of truth.

Coleman v. State, 281 Md. 538, 541 (1977) (citing 8 Wigmore, Evidence, § 2332

(McNaughton rev. 1961)). See also 1 Brown, McCormick on Evidence, § 80 at 507 (most

courts “read into [marital communications privilege statutes] the requirement of

confidentiality”).

       We reinforced the importance of confidentiality in assessing whether a given

communication to a spouse was within the privilege: “The essence of the privilege is to

protect confidences only, . . . and thereby encourage such communications free from fear

of compulsory disclosure, thus promoting marital harmony.” Id. (citing 8 Wigmore,

Evidence, § 2332; and McCormick, Handbook of the Law of Evidence, § 86 (2d ed. 1972)).

       To narrowly construe a privilege, however, simply means that courts must not

endeavor to overread its applicability and resolve ambiguities in favor of admitting

evidence. See Ashford, 147 Md. App. at 70. In Maryland, any party resisting discovery

by asserting a privilege “bears the burden of establishing its existence and applicability”

and must “substantiate its non-discovery” by a preponderance of the evidence. Forma–

Pack, 351 Md. at 406, 409 (applying attorney-client privilege). The confidential marital

communications privilege requires: (1) a communication; (2) that the couple was married

at the time of the communication; and (3) that the communication was intended to be

confidential. See CJP § 9-105.




                                             11
        The parties agree that the first two showings have been made, but they disagree

about whether the communication was confidential, on two grounds. First, the parties

dispute which party bears the burden of establishing that a communication was

confidential—i.e., whether marital communications are presumed confidential. Second,

they disagree about whether the specific text message communications at issue were, in

fact, demonstrated to be confidential.

        We have recognized that communications between spouses are considered

confidential when: (1) “expressly made so”; or (2) “the subject is such that the

communicating spouse would probably desire that the matter be kept secret, either because

its disclosure would be embarrassing or for some other reason.” Coleman, 281 Md. at 542

(citation omitted). The Coleman Court cited, with approval, language from the Court of

Appeals of New York indicating that the privilege is “designed to protect and strengthen

the marital bond” and, thus, “encompasses only those statements . . . induced by the marital

relation . . . .” Id.

        Sewell contends that this Court presumes marital communications to be

confidential, unless presented with evidence to the contrary, citing State v. Enriquez, 327

Md. 365, 372 (1992). The State, on the other hand, emphasizes that any presumption of

confidentiality is a judicial creation and, thus, encourages the Court to constrain this

presumption, to the extent that one exists. The State argues that Maryland is “not so much

at the tip of the spear, as at the back of the line” when it comes to a progressive

interpretation of the confidential marital communications privilege.




                                            12
       “Generally, the courts have presumed that communications between husband and

wife are confidential and privileged, although the circumstances of a given case can negate

this presumption.” Coleman, 281 Md. at 543 (citations omitted). We reasserted this

presumption in Enriquez, 327 Md. at 372, stating clearly that “there is a rebuttable

presumption that marital communications are confidential and privileged.               The

presumption is rebutted . . . where it is shown that the communication was not intended to

be confidential.” The State recognizes this history, but asks us to modify our approach to

this privilege.

       It is our practice to avoid unnecessarily “making shipwreck” of well-settled

precedent. See Boyd v. Parker, 43 Md. 182, 201 (1875). And we think wreckage is not

necessary here. Rather we rely on settled law that the presumption of confidentiality can

be rebutted by showing that the communication was made with the reasonable expectation

that a third party would learn of it. See Gutridge v. State, 236 Md. 514, 516 (1964) (“The

message sought to be sent to the appellant’s wife through another cannot be regarded as

confidential.”). We also consider precedent from the Court of Special Appeals allowing

rebuttal of the presumption when the party supporting admission could show that the

statement was not induced by the marital relation. See Harris v. State, 37 Md. App. 180,

184 (1977). We have never attempted to identify all possible avenues to rebut this

presumption, and today we consider a new one.

                    Confidentiality of Text Message Communications

       The State makes various general and policy-based arguments to support the view

that testimonial privileges, including marital communications, should be narrowly


                                            13
construed because “the fundamental objective of a trial is the ascertainment of the

truth . . . through the introduction of relevant evidence[.]” This theme permeates the

State’s more specific arguments. We consider two theories advanced by the State to

demonstrate rebuttal of the presumption of confidentiality for marital communications,

which we discuss below.2        Sewell, in response, focuses on the presumption of

confidentiality, and asserts that a waiver of the confidential marital communications

privilege “will only be found in the clearest of circumstances.”

                                  (i) Wong-Wing v. State

       First, the State asks us to extend the Court of Special Appeals’ reasoning in Wong-

Wing v. State, 156 Md. App. 597, 610 (2004), and conclude that Sewell and his wife had

“no reasonable expectation of confidentiality” when they communicated via text message.

Sewell, responding, sees Wong-Wing as presenting entirely different circumstances—the

relevant communication being a message left on a telephone answering device located in a

shared living space—and disagrees that the presumption has been rebutted.

       Wong-Wing involved a defendant-husband (“Wong-Wing”) accused of sexually

abusing his then-wife’s (“Sherry”) daughter. See id. at 602. After he was confronted about

this sexual abuse, Wong-Wing left multiple messages on an answering machine located in

Sherry’s home. See id. at 603. He addressed the messages to his wife, beginning each with

the word “Sherry.” Id. The messages stated that Wong-Wing did not “want to hear

anything that happened before,” knew he caused “a lot of pain and grief,” was “sorry” for


       2
        The State offers these theories without conceding the existence of a presumption
of confidentiality.

                                            14
all he caused, and did not “feel like living anymore.” Id. The trial court overruled Wong-

Wing’s objection and admitted the recording transcripts. See id. at 605.

      The Court of Special Appeals agreed with the trial court’s decision and held that

admission of the messages did not violate CJP § 9-105. Id. at 610. The intermediate

appellate court observed that Wong-Wing left his messages “on an answering machine in

a home that he knew [Sherry] shared with her adolescent daughter and her mother” and

that all family members “moved freely between the two living spaces.” Id. at 609.

Accordingly, Wong-Wing “ran the risk” that others could have overheard or retrieved the

message and had no reasonable expectation of confidentiality. Id. at 610. Thus, the State

demonstrated that the circumstances surrounding Wong-Wing’s communication destroyed

his expectation of confidentiality—knowing that multiple individuals had access to the

answering machine, he chose to leave his message there anyway. We agree with the Court

of Special Appeals that evidence about Sherry’s living arrangements rebutted the

presumption of confidentiality. For Wong-Wing to trust that these messages would be

confidential simply was not reasonable.

      The State would have us extend this rationale to encompass text messages generally,

including the ones at issue here. It focuses on the Wong-Wing court’s reasoning that

“[e]ven if there were any ambiguity, ‘the disfavor with which the law looks on testimonial

privileges dictates that we resolve an ambiguity against the privilege, rather than in its

favor.’” Praising the Wong-Wing rationale, the State asserts: “The merit of the approach

taken in Wong-Wing is that it imposes a reasonable and pragmatic limitation on an

otherwise boundless presumption of entitlement to a policy-based privilege that itself was


                                           15
never intended to be boundless.” It further advances that “[i]f a spouse chooses to

communicate in a manner that assumes a practical risk that someone other than the intended

recipient could retrieve the message, there is no logical basis for ‘presuming’ that the

person intended for the communication to be confidential[.]”

       We are not in lock-step with the State’s view of text messages. We agree, rather,

with Sewell that the circumstances in Wong-Wing differ from those in this case. We see a

substantial difference between traditional answering machines (prevalent before cell

phones) and the text messaging capabilities of modern cell phones. Because cell phones

are so small, they are highly portable, and can be easily carried in a pocket or purse.

Conceivable scenarios exist wherein a party could reasonably believe a text message to be

confidential, just as scenarios exist wherein this assumption would not be reasonable.

Thus, it would be unwise to presume that text messages themselves can never be

confidential. Again, it was the State’s responsibility to make a demonstration one way or

the other.

             (ii) Confidentiality of Matters the Spouse is Mandated to Report

       In the alternative, the State focuses on the nature of the crime—arguing that “every

federal circuit court to have ever considered the issue has interpreted an exception to the

corresponding federal privilege in cases of, inter alia, child abuse,” and citing cases from

multiple federal jurisdictions. It emphasizes that “child abuse occurs most often in the

home at the hands of a parent or parent-substitute. Testimony regarding confidential

marital communications may constitute critical evidence in such cases.” United States v.




                                            16
Breton, 740 F.3d 1, 11 (1st Cir. 2014). It continues, “Several states, and the District of

Columbia, recognize a similar exception by court rule or statute.”

       Maryland, the State asserts, has also legislatively recognized an exception

concerning child abuse, citing Maryland Code (1987, 2012 Repl. Vol.), § 5-705(a)(1) of

the Family Law Article (“FL”). This requires that “notwithstanding any other provision of

law, including a law on privileged communications” any person in Maryland “who has

reason to believe that a child has been subjected to abuse or neglect shall notify the local

[Department of Social Services] or the appropriate law enforcement agency.” 3            Id.

(emphasis added). The State sees the Family Law Article as “reflect[ing] a legislative

determination that preserving marital harmony, though a legitimate value in its own right,

is not predominant over society’s interest in identifying and prosecuting the abuse of

children in Maryland.”      It submits that Sewell had no reasonable expectation of

confidentiality when he communicated something his wife had a statutory duty to disclose.

       Sewell, although not specifically addressing FL § 5-705 in his brief, generally

responds that the marital communications privilege applies, even when made in furtherance

of a crime, citing State v. Mazzone, 336 Md. 379 (1994). During oral arguments, Sewell

seemed to suggest that, were the General Assembly intending that marital communications




       3
         Reports made under this section are encouraged, “to the extent possible,”
Maryland Code (1987, 2012 Repl. Vol.), § 5-705(d)(1) of the Family Law Article (“FL”),
to include all information specified in FL § 5-704(c)—the name, age, and address of the
child and responsible parent; the whereabouts of the child; the nature, extent, and possible
previous incidents of child abuse or neglect; and any information “that would help to
determine” the cause of and the individual responsible for the abuse or neglect.

                                            17
regarding child abuse or neglect be exempted from the marital privilege, it would have

done so in the Courts and Judicial Proceedings Article, not the Family Law Article.

       There are few matters our State takes more seriously than child abuse. Thus, we

examine carefully the impact of FL § 5-705 on the marital communications privilege,

especially in light of the General Assembly’s explicitly broad statement of application—

“notwithstanding any other provision of law.” Mandatory reporting for suspected child

abuse has existed for some time, but it was previously only a requirement for health

practitioners, police officers, educators, and human service workers. See id. § 5-704(a). In

1987, the General Assembly expanded this child protective statute by adding § 5-705—

imposing a child abuse reporting obligation on the general public. See 1987 Md. Laws ch.

635 at 2948.

       The original statute      applied, notwithstanding “any law on privileged

communications . . . .” Id. But in its first amendment thereto, the General Assembly

specifically exempted knowledge gained through the attorney-client and priest-penitent

privileges.    See 1988 Md. Laws ch. 769 at 5021.         Knowledge gained through the

confidential marital communications privilege, however, has not been exempted, and thus

a spouse, notwithstanding the privilege, is obligated to report suspected child abuse.

       In evaluating a privilege claim, we consider whether the information could

“reasonably be expected to remain confidential.” Forma–Pack, 351 Md. at 416–17

(citations omitted). One method of destroying a reasonable expectation of confidentiality

is through disclosure to a third party. “Disclosure to one’s spouse with the intent that the

spouse reveal one’s communication to a third party, outside any other privileged


                                            18
relationship such as attorney-client, also will negate the privilege.” 6 McLain, Maryland

Evidence State and Federal, § 505:2 at 203. The question, here, is what to do when one

spouse is mandated to disclose certain information to a third party upon hearing it,

notwithstanding the confidential marital communications privilege.

       We have not so far been presented with a case involving a privilege claim competing

with a mandatory disclosure obligation. But we consider relevant our cases dealing with

third party disclosure. Among our first of these was Master v. Master, 223 Md. 618 (1960),

involving a husband who sought to bar his wife’s testimony as to statements he made

claiming to have paid his taxes. See id. at 623. The husband alleged that these statements

were protected by the confidential marital communications privilege. See id. Nonetheless,

we determined that, because the statements were “made in the presence of children old

enough to understand fully what was being said,” they were not confidential. Id. We

concluded that confidential communications do not include those made “in the hearing of

third persons,” and that these statements “may be testified to by husband or wife.” Id. at

624.

       Maryland courts have continually reaffirmed that third party disclosure, and

reasonable expectation of third party disclosure, are quintessential situations negating any

reasonable expectation of confidentiality. See, e.g., Coleman, 281 Md. at 543 (“[T]he fact

that a husband knew that his wife was unable to read without the assistance of a third party

would rebut the presumption that a letter which he sent to her was intended to be

confidential.”) (citation omitted); Gutridge v. State, 236 Md. 514, 516 (1964) (“The

message sought to be sent to the appellant’s wife through another cannot be regarded as


                                            19
confidential.”); Matthews v. State, 89 Md. App. 488, 502 (1991) (“If the communication is

made with the contemplation or expectation that a third party will learn of it, the

confidential communication privilege does not apply.”) (citation omitted); Mulligan v.

State, 6 Md. App. 600, 615 (1969) (“The admission made by the appellant to his wife in

the presence of the police when he saw her in the room in the police station was not a

confidential communication . . . .”).

       In Coleman we reviewed whether a wife could disclose statements her husband

made to her regarding the location of a ring that he had stolen from a woman he was alleged

to have raped. 281 Md. at 540. The husband asked his wife to retrieve the ring from

another woman who had access to his apartment and, at his request, had hidden the ring. Id.

Disagreeing with the Court of Special Appeals’ holding that the husband knew his

communication would be disclosed to a third person, we concluded that the husband “did

not suggest that his wife disclose his communication to a third party, nor did the

circumstances require a disclosure.” Id. at 544 (emphasis added). We held that the

statements remained confidential and privileged. See id.

       Coleman may represent the outer reaches of the confidential marital

communications privilege.      It is also readily distinguished from the present case.

Retrieving a ring from a third party is not a circumstance requiring disclosure because the

task could have been carried out without revealing the husband’s communication. Further,

unlike the child abuse reporting statute, no law requires disclosure of all known or

suspected illegal activity to law enforcement. Because it is reasonable to expect that a




                                            20
spouse will not betray the other spouse’s marital trust, the communication remains encased

in its confidential patina.

       But the tipping point is reached when the privilege is asserted with respect to

information the other spouse is under a legal duty to disclose to law enforcement.4 Amanda

Sewell, like all Marylanders, owed a legal duty to make a report if she had any “reason to

believe” that a child was the victim of abuse or neglect, “notwithstanding any other

provision of law.”      FL § 5-705(a)(1) (emphasis added).      We hold that the phrase

“notwithstanding any other provision of law” in this section includes the confidential

marital communications privilege. Kevin Sewell, like all Marylanders, is “presumed to

know the law,” irrespective of his subjective understanding. Benik v. Hatcher, 358 Md.

507, 532 (2000). When Kevin discussed matters that he knew (or should have known)

Amanda had an affirmative duty to report to a third party, he no longer retained a colorable

claim that the communications were “reasonably expected” to remain confidential.

       It is not material that Amanda did not, in fact, make a report. Rather, the focus is

on what Kevin could reasonably expect. Thus, we agree with the State that, in such a

circumstance, such communication is not confidential, and therefore not excluded by CJP

§ 9-105, the confidential marital communications privilege.



       4
         Sewell’s potential ignorance of the law is no excuse. “[E]veryone is ‘presumed to
know the law regardless of conscious knowledge or lack thereof, and are presumed to
intend the necessary and legitimate consequences of their actions in its light.’” Benik v.
Hatcher, 358 Md. 507, 532 (2000) (citation omitted). There are some instances where the
General Assembly has determined that such a presumption is inappropriate, like when the
Legislature requires notice. See Hughes v. Moyer, 452 Md. 77, 98 (2017). But this is not
such a circumstance.

                                            21
       Our decision is reinforced when we consider the relative dates of enactment of FL

§ 5-705 and CJP § 9-105. We have stated that “if two statutes contain an irreconcilable

conflict, the statute whose relevant substantive provisions were enacted most recently may

impliedly repeal any conflicting provision of the earlier statute.” Atkinson v. Anne Arundel

Cty., 428 Md. 723, 743 (2012) (citation omitted). To the degree that the present statutes

are in conflict—and we need not decide whether there is an “irreconcilable conflict” here—

FL § 5-705 would control the Court’s reading in this instance. The confidential marital

communications privilege has existed, in some fashion, since 1864. See 1864 Md. Laws

ch. 109 at 137. The mandated reporting requirement, as discussed earlier, was not enacted

until 1987. Thus, were these statutes in conflict, we would presume that the General

Assembly knew the language of CJP § 9-105 and passed the reporting statute with the

intention that it control.

       Excluding statements regarding child abuse from the realm of “confidential” marital

communications is also sensible policy aligned with the privilege’s purpose.               The

confidential marital communications privilege cannot be a safe harbor for abuse and

predation—excluding the invaluable testimony of one of the only likely witnesses to such

intimate crime against such vulnerable victims.5 “The argument traditionally advanced in


       5
         We have employed such a rationale before. In Brown v. State, 359 Md. 180, 192
(2000), we observed the existence of a significant exception to the common law marital
privileges—“from the earliest time, a wife was permitted to testify against her husband
when she was the victim of his criminal conduct.” The rationale behind this exception is
to prevent the “perversion” of allowing a husband who commits a crime against his wife
to then quash her testimony by asserting privilege, as she is often the only one able to testify
against him. Id. This statement affirms the position we took in State v. Enriquez, 327 Md.
365, 369 n.1 (1992), providing that, “[c]learly, crimes against the other spouse are not

                                              22
support of the marital communications privilege is that the privilege is needed to encourage

marital confidences, which confidences in turn promote harmony between husband and

wife.” 1 Brown, McCormick on Evidence, § 86 at 523. Therefore, offenses against a

“spouse, child, or cohabitant . . . most strongly implicate the policy that justifies the

creation” of an exception to the marital communication privilege. 6C–13 Edward J.

Imwinkelried, The New Wigmore: A Treatise on Evidence, Evidentiary Privileges, § 6.13.5

at 1467–68. Such offenses “imperil the family unit,” and thus undermine the overarching

rationale for the privilege.6 Id.

       In sum, we hold that when one spouse communicates information to the other

spouse that the other spouse is under a statutory duty to disclose, any reasonable

expectation of confidentiality is destroyed. Consequently, this communication is not

confidential, and not protected by the confidential marital communications privilege. To

reach any other conclusion would be to sanction ignorance of the law and mock the

principal basis for the confidential marital communications privilege, in the first instance.




privileged.” How far this rationale extends beyond crimes against the spouse, we stated,
was “not clear.” Brown, 359 Md. at 192 n.4.
       6
         Modern explanations for the confidential marital communications privilege
revolve around more “humanistic considerations.” 1 Kenneth S. Brown, McCormick on
Evidence, § 86 at 524 (7th ed. 2013). “It is a matter of emotion and sentiment. All of us
have feelings of indelicacy and want of decorum in prying into the secrets of husband and
wife.” Id. at 525. Protection against disclosure of communications revealing child abuse
within the home is also at odds with this more “humanistic” rationale.

                                             23
       Yet, our interpretation of these competing statutes does not fully answer the question

as to whether the trial court abused its discretion by allowing the text messages into

evidence in this case.

                            Sewell’s Text Messages to His Wife

       We do not agree with the trial court that the text message communications should

have been admitted on the grounds that the marital privilege did not apply because the text

message medium itself could not reasonably be considered confidential. As we said before,

text messaging is a platform capable of confidential use.

       But the texts were nonetheless admissible under the circumstances here. The texts

are not shielded by marital privilege because they consisted of information that Amanda

had an affirmative legal duty to report to authorities—Kevin could not reasonably expect

they would be confidential.7 It is worth repeating the specifics of this statutory duty,

beginning with the obligation of all Marylanders with “reason to believe” that a child is the

victim of abuse to “notify the local department or the appropriate law enforcement agency.”

FL § 5-705(a)(1). A report of abuse made pursuant to FL § 5-705(a) “may be oral or in

writing,” id. § 5-705(c), and “shall include,” to the extent possible, “the information

required by [FL] § 5-704(c),” id. § 5-705(d)(1). This includes the name, age, and address

of the child and responsible parent; the whereabouts of the child; the nature, extent, and



       7
          It is of no moment that the trial court used a different rationale. We have, on
numerous occasions, stated that “where the record in a case adequately demonstrates that
the decision of the trial court was correct, although on a ground not relied upon by the trial
court and perhaps not even raised by the parties, an appellate court will affirm.” Robeson
v. State, 285 Md. 498, 502 (1979) (emphasis omitted).

                                             24
possible previous incidents of child abuse or neglect; and any other information “that would

help to determine” the cause of and the individual responsible for the abuse or neglect. Id.

§ 5-704(c).

       Amanda observed many bruises on Luke’s body after dinner on Saturday, as well

as a knot on his head—enough to cause her to call his mother. On Sunday at 9:07 a.m.,

after Amanda had been at work for a couple of hours, she texted Kevin to see if “everything

[was] ok.” A series of messages followed, during which Kevin complained that Luke

“doesn’t listen worth shit,” was “acting like a f---ing asshole,” had vomited, and that it had

been a “day from hell.” After work, Amanda changed Luke’s diaper after the skin from

the base of Luke’s penis to the tip of his penis had been removed, and discovered that Luke

had large bitemarks on his body. It is palpable that, by the time Amanda placed Luke in

her car to take him back to his parents—and very likely before that—she possessed the

requisite “reason to believe” that Luke had been the victim of child abuse at the hands of

her husband, and knew that her husband had bitten the child causing the marks. Amanda’s

awareness of the severity of the abuse is evident in the couple’s effort to conceal the source

of Luke’s injuries from Luke’s parents. Indeed, the text messages indicate that Amanda

had to “get on” Kevin before about similar behavior.

       The injuries were so severe that, upon seeing her child, Luke’s mother immediately

realized he was in grave danger—he was unresponsive, covered in bruises, and “making a

phlegmy sound” while barely breathing. Under these circumstances, no reasonable person

could miss the abuse. Thus, Amanda was mandated to report this information, and by law,




                                             25
none of her husband’s text messages relating to the time during which Luke was in his care

were confidential.

      Information or circumstances giving rise to a reportable incident of child abuse need

not be found in each individual communication to be admissible. See, e.g., Utah v.

Widdison, 4 P.3d 100, 111 n.9 (Utah Ct. App. 2000) (recounting the testimony from a wife

concerning statements by her former husband that gave rise to suspected child abuse and

were admitted over an objection invoking the confidential marital communications

privilege). Reporting can be cumulative. For example, some suspicions of abuse are built

up over time—e.g., from ongoing conversations and experience with a child or their

suspected abuser—while others are gained instantaneously—e.g., seeing a child with

injuries clearly suggesting abuse. Regardless, once a mandated reporter possesses the

necessary “reason to believe” that a child has been the victim of abuse, any information

“that would help to determine” the individual suspected of the abuse and the circumstances

surrounding that suspicion shall be revealed, “notwithstanding any other provision of law,

including a law on privileged communications,” FL §§ 5-704(c), 5-705(a)(1).

      Accordingly, Amanda was obligated by law to report the suspected abuse, including

each text message quoted in this opinion. They were not protected by the confidential

marital communications privilege because it was not reasonable for Kevin to believe that

his text message communications were confidential when they pertained to child abuse and

must be disclosed. It matters not whether Kevin thought they were confidential at the time

he sent them. A court performs an objective analysis, and based on such, clearly the

privilege does not attach to communications relating to child abuse. The entire collection


                                           26
of text messages relate to Kevin’s actions that day as caretaker for the children, and

therefore, they were admissible against him for all charges relating to and stemming from

child abuse.8

                                     CONCLUSION

       We hold that courts should continue to narrowly construe all privileges. Even so,

the confidential marital communications privilege contains a rebuttable presumption of

confidentiality once other elements are established. Further, text messages, like other

marital communications, are presumed to be confidential, unless the party advocating for

their admission can establish that they were not. Finally, we hold that it is unreasonable

for a spouse to assume that communication made to the other spouse, which the latter has

a legal duty to report to law enforcement, is confidential.

       The text messages in this case were properly admitted against Respondent. For the

reasons stated herein, we reverse the judgment of the Court of Special Appeals and remand

the case to that Court with instructions to affirm the judgment of the Circuit Court for

Worcester County.

                                           JUDGMENT OF THE COURT OF
                                           SPECIAL APPEALS REVERSED. CASE
                                           REMANDED TO THAT COURT WITH
                                           INSTRUCTIONS TO AFFIRM THE
                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR    WORCESTER     COUNTY     IN
                                           ACCORDANCE WITH THIS OPINION.
                                           COSTS TO BE PAID BY RESPONDENT.


       8
         Kevin Sewell was charged with and convicted of first-degree murder, first-degree
child abuse, and neglect of a minor child. Each of these charges possesses the necessary
relation to child abuse to warrant admissibility of the text messages.

                                             27
Circuit Court for Worcester County
Case No. 23-K-15-000516
Argued: October 4, 2018                   IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                                       No. 20

                                               September Term, 2018

                                     __________________________________

                                             STATE OF MARYLAND
                                                          v.
                                                KEVIN SEWELL
                                     __________________________________

                                            Barbera, C.J.,
                                            Greene,
                                            *Adkins,
                                            McDonald,
                                            Watts,
                                            Hotten,
                                            Getty,

                                                     JJ.
                                     __________________________________

                                         Dissenting Opinion by Hotten, J.
                                     __________________________________

                                            Filed: April 2, 2019

                                     *Adkins, J., now retired, participated in the
                                     hearing and conference of this case while
                                     an active member of this Court; after being
                                     recalled pursuant to the MD. Constitution,
                                     Article IV, Section 3A, she also
                                     participated in the decision and adoption of
                                     this opinion.
       Respectfully, I dissent and would affirm the judgment of the Court of Special

Appeals.

       On appeal, the State presented two issues for our review:

       1. Should this Court apply a principle of narrow construction to the marital
          communications privilege?
       2. Did the trial court properly exercise its discretion by allowing the State to
          introduce text messages that Respondent sent to his wife’s cell phone?

       As to the first issue, the Majority contends that Maryland Code, Family Law Article

(“Fam. Law”) § 5-705(a)(1) rebuts the presumption of confidentiality that arose between

Respondent Kevin Sewell (“Sewell”) and his wife, Amanda Sewell (“Amanda”).

According to the Majority, “[w]hen [Sewell] discussed matters that he knew (or should

have known) Amanda had an affirmative duty to report to a third party, he no longer

retained a colorable claim that the communications were ‘reasonably expected’ to remain

confidential.” Slip op. at 21.

       In this regard, the Majority departs from settled case law. Though we have narrowly

construed other privileges, we have not adopted a principle of narrow construction to

marital communications. See e.g., State v. Mazzone, 336 Md. 379, 648 A.2d 978 (1994);

State v. Enriquez, 327 Md. 365, 609 A.2d 343 (1992); Coleman v. State, 281 Md. 538, 380

A.2d 49 (1977), discussed infra.

                                   STATUTORY AUTHORITY

       As the Majority provides, “[t]here are two distinct marital privileges: the first,

protecting marital communication [(“marital communications privilege”)], and the second,

privileging adverse spousal testimony [(“adverse spousal testimony privilege”)]. Here, the
marital communications privilege is at issue.” Slip op. at 9. The marital communications

privilege is codified in Maryland Code, Courts and Judicial Proceedings Article (“Cts. &

Jud. Proc.”) § 9-105 and states that “[o]ne spouse is not competent to disclose any

confidential communication between the spouses occurring during their marriage.” The

adverse spousal testimony privilege is codified in Cts. & Jud. Proc. § 9-106 and explicitly

contemplates that the privilege will not apply in cases of child abuse. The statute reads,

in relevant part:

       (a) The spouse of a person on trial for a crime may not be compelled to testify
           as an adverse witness unless the charge involves:
           (1) The abuse of a child under 18[.]

(emphasis added). Cts. & Jud. Proc. § 9-106 clearly provides an exception to the privilege,

and is evidence that the General Assembly could have written an exception into Cts. & Jud.

Proc. § 9-105, had it wanted to do so. Instead, the Majority contends that a separate Article

of the Maryland Code, the Family Law Article, should guide our interpretation of Cts. &

Jud. Proc. § 9-105.

       When contrasted against one another, the statutory text of Cts. & Jud. Proc. §§ 9-

105 and 9-106 provides evidence that the marital communications privilege is construed

more broadly than its counterpart. An analysis of our case law also reveals that the marital

communications privilege has been interpreted more broadly relative to our interpretation

of other evidentiary privileges.

                                   CASE PRECEDENT

       In Ashford v. State, 147 Md.App. 1, 65, 807 A.2d 732, 769 (2002), the Court of

Special Appeals emphasized that testimonial privileges are disfavored because they operate
                                             2
in opposition to the truth-seeking function of a trial. However, this Court has consistently

applied a more liberal construction to the privilege of confidential marital communications,

as demonstrated with its precedent in State v. Mazzone, 336 Md. 379, 648 A.2d 978 (1994);

State v. Enriquez, 327 Md. 365, 609 A.2d 343 (1992); and Coleman v. State, 281 Md. 538,

380 A.2d 49 (1977).

       In Coleman, this Court held that a husband’s call to his wife, in which he directed

her to conceal evidence of his crime, constituted a confidential conversation protected by

privilege. 281 Md. at 544-45, 380 A.2d at 53-54. This Court’s holding clarified the scope

of Cts. & Jud. Proc. § 9-105, holding that confidential communications between spouses

are privileged, even if the communication is in furtherance of a crime. Id. at 545, 380 A.2d

at 54. In Coleman, the Court established that “[c]ommunications between husband and

wife occurring during the marriage are deemed confidential if expressly made so, or if the

subject is such that the communicating spouse would probably desire that the matter be

kept secret, either because its disclosure would be embarrassing or for some other reason.”

Id. at 542, 380 A.2d at 52. The assertion that communications are confidential if so desired

by spouses provides for a liberal construction of the spousal privilege.

       The Majority writes that Coleman “may represent the outer reaches of the

confidential marital communications privilege.” Slip op. at 20. I fail to discern how

Coleman does not represent this Court’s liberal interpretation of the privilege. There is

nothing directly in the relevant statutory text (see supra) that enables us to construe the

privilege as applying to crimes, but lacking in application to child abuse.



                                             3
       In Enriquez, this Court held that the trial court had improperly admitted Petitioner’s

telephone conversation with his wife. 327 Md. at 373, 609 A.2d at 346. During the

conversation, Petitioner apologized for his alleged sexual assault on his wife and claimed

that he was in a treatment center. Id. at 369, 609 A.2d at 344. We applied a liberal

construction to the privilege of marital communications, maintaining our assertion that no

exceptions apply to the privilege—whether for communications pertaining to the

furtherance of a crime (Coleman) or for prosecutions of one spouse against the other.

Enriquez, akin to Coleman, reasserted this Court’s rejection of a narrow construction to the

privilege of marital communications and the presumption of confidentiality.

       The State asserts that the liberal construction of the marital communications

privilege has exceeded the scope of the policy rationale for the privilege. In Coleman, this

Court explained the policy reasons for the statutory marital communications privilege,

namely:

       (1) that the communications originate in confidence, (2) the confidence is
       essential to the relation, (3) the relation is a proper object of encouragement
       by the law, and (4) the injury that would inure to it by the disclosure is
       probably greater than the benefit that would result in the judicial
       investigation of the truth.

281 Md. at 541, 380 A.2d at 51-52. The State claims that both Coleman and Enriquez have

resulted in precedent that “is now wholly untethered” to the Court’s policy rationale.

However, in Enriquez, this Court explained that the General Assembly had not amended

Cts. & Jud. Proc. § 9-105, nor had it taken action to add express exceptions to § 9-105 since




                                             4
Coleman was decided.1 Md. 365 at 373, A.2d at 346. As such, this Court concluded that

the legislature “intended that [this Court’s] interpretation of the statute in Coleman should

obtain.”   Id.   This Court’s precedent and interpretation of legislative intent have

consistently emphasized a liberal interpretation of the marital communications privilege

that is codified in Cts. & Jud. Proc. § 9-105.

       In State v. Mazzone, 336 Md. 379, 648 A.2d 978, this Court held that the Maryland

Wiretapping and Electronic Surveillance Act preserved the marital communications

privilege if interception of these communications was not minimized and reasonable.

Mazzone was convicted of conspiracy to violate controlled dangerous substance laws but

appealed his conviction based on the introduction of alleged confidential communications

with his wife that had been intercepted through a wiretap. Id. at 381, 648 A.2d at 979.

This Court analyzed the Court of Special Appeals reversal, noting that the Court of Special

Appeals “explor[ed] the policy behind the privilege statute, rather than the words of the

statute.” Id. at 389, 648 A.2d at 982. This Court emphasized the necessity in considering

the statutory construction and plain language of Cts. & Jud. Proc. § 9-105 in order to

properly “surmise legislative intention[.]” Id. In exploring legislative intent, this Court

analyzed § 9-105 in conjunction with § 10-407 of the wiretapping statute, concluding “that


       1
          In proclaiming that there are no exceptions to Cts. & Jud. Proc. § 9-105, this Court
“held that the legislature recognized the need for . . . express exception[s] for a statutory
privilege protecting certain communications [including those] between accountant and
their clients, and between psychiatrists or psychologists and their patients. See § 9-110 and
§ 9-109 of the Courts Article, respectively.” Enriquez, 327 Md. at 372-73, 609 A.2d at
346. Note that these express exceptions are codified in the Cts. & Jud. Proc. Article, where
the marital communications privilege also exists.

                                                 5
privileged communications remain privileged even after they are overheard by monitoring

agents.” Id. at 389, 648 A.2d at 983. This Court’s holding in Mazzone reveals that a plain

language analysis of Cts. & Jud. Proc. § 9-105 uncovers the legislative intent to err on the

side of preserving confidential marital communications as a privilege, further evidencing

the liberal construction of the privilege.

       Our longstanding precedent in Coleman, Enriquez, and Mazzone all speak to a

liberal interpretation of the marital communications privilege. The case precedent, in

conjunction with the statutory authority, reveal that we have consistently provided a broad

interpretation of the marital communications privilege. I fear that the Majority’s decision

will erode the privilege. Accordingly, I dissent and would affirm the judgment of the Court

of Special Appeals.




                                             6